United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MACDILL AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1744
Issued: March 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from a May 18, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a cervical condition
causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 18, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On December 21, 2016 appellant, then a 44-year-old firefighter, filed an occupational
disease claim (Form CA-2) alleging that he sustained dull and burning pain on his cervical spine
while in the performance of duty. He explained that pulling and dragging large diameter hoses,
connecting the hoses to the fire truck water supply, and running the truck’s pump panel caused
pain. Appellant noted that he first became aware of the condition, and its relationship to his federal
employment duties, on November 28, 2016. On the reverse side of the claim form, the employing
establishment noted that he first reported his condition to his supervisor on December 6, 2016.
In a report dated December 15, 2016, Dr. Anthony P. Moreno, Board-certified in
orthopedic surgery, diagnosed cervicalgia, disc degeneration, and spinal stenosis. He referred
appellant for a magnetic resonance imaging (MRI) scan and x-rays.
In a statement dated December 18, 2016, appellant noted that heavy lifting and a high stress
environment of his federal employment caused pain and continuous discomfort of his cervical
spine. He noted that on October 2, 2008 he experienced a traumatic injury at work.3 Appellant
related that Dr. Moreno performed cervical surgery after the October 2, 2008 injury.
By development letter dated December 22, 2016, OWCP advised appellant that the
evidence submitted was insufficient to support his claim. It requested that he provide a
comprehensive medical report and complete a questionnaire to substantiate the factual elements of
his claim. OWCP afforded appellant 30 days to submit the necessary evidence.
In a report dated January 4, 2017, Dr. Jayant Patel, Board-certified in diagnostic radiology
and neuroradiology, performed an MRI scan of appellant’s cervical spine. He noted impressions
of degenerative foraminal narrowing at C5-6 and C6-7.
In a report dated January 26, 2017, Dr. Moreno diagnosed unspecified cervical disc
degeneration and cervicothoracic spinal stenosis.
By decision dated January 31, 2017, OWCP denied appellant’s claim. It found that the
employment factors occurred as alleged and that medical conditions had been diagnosed.
However, OWCP found that the medical evidence submitted was insufficient to establish that the
diagnosed conditions were causally related to the accepted employment factors. It concluded,
therefore, that appellant had not met the requirements to establish that the sustained an injury
causally related to the accepted factors of his federal employment.
On February 1, 2018 appellant requested reconsideration of OWCP’s January 31, 2017
decision and submitted additional evidence.
In a January 26, 2017 report, Dr. Moreno indicated that appellant sustained an
employment-related injury causing cervical herniated disc. In a January 22, 2018 medical report,

3
Appellant had a prior traumatic injury claim on October 2, 2008, which OWCP accepted for cervical strain,
cervical herniated disc at C5-6 and C6-7, and cervical radiculopathy under OWCP File No. xxxxxx726.

2

he indicated that appellant suffered from unspecified cervical disc degeneration, postlaminectomy
cervical syndrome, cervicalgia, and cervicothoracic spinal stenosis.
By decision dated May 18, 2018, OWCP denied modification of its January 31, 2018
decision. It found that the medical evidence of record was insufficient to establish causal
relationship because appellant failed to submit rationalized medical opinion evidence addressing
how the accepted employment factors caused or aggravated his diagnosed conditions.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA, that the claim was filed within the applicable time limitation of FECA, that an injury was
sustained in the performance of duty as alleged, and that any specific condition or disability
claimed is causally related to the employment injury.5 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.7
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.10

4

Supra note 1.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

E.V., Docket No. 18-1617 (issued February 26, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See M.B., Docket No. 17-1999 (issued November 13, 2018); Victor J. Woodhams, id.

8

B.H., Docket No. 18-1219 (issued January 25, 2019); see M.B., id.; Robert G. Morris, 48 ECAB 238 (1996).

9

See M.B., supra note 7.

10

L.G., Docket No. 18-0321 (issued October 25, 2018).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted reports from Dr. Moreno dated December 15,
2016, January 26, 2017, and January 22, 2018. These reports do not contain a rationalized medical
opinion regarding whether and how the November 28, 2016 employment factors caused or
aggravated his diagnosed conditions. Dr. Moreno only generally referenced a work-related injury
and diagnosed appellant with unspecified cervical disc degeneration, postlaminectomy cervical
syndrome, cervicalgia, and cervicothoracic spinal stenosis. The Board has held that a medical
opinion is of limited probative value if it is speculative and conclusory in nature.11 A medical
opinion must provide an explanation of how the specific employment factors physiologically
caused or aggravated the diagnosed conditions.12 Without medical reasoning explaining how the
accepted employment factors caused or contributed to the diagnosed conditions, Dr. Moreno’s
report is insufficient to establish the claim.13
Appellant submitted a report dated January 4, 2017 from Dr. Patel, who performed an MRI
scan of appellant’s cervical spine, and noted impressions of degenerative foraminal narrowing at
C5-6 and C6-7. However, Dr. Patel offered no opinion on the cause of appellant’s diagnosed
conditions. The Board has held that diagnostic testing reports lack probative value as they do not
provide an opinion on causal relationship between appellant’s employment duties and a diagnosed
condition.14 As such, the Board finds that Dr. Patel’s report is insufficient to meet appellant’s
burden of proof.
In his personal statement dated December 18, 2016, appellant noted that heavy lifting and
a high-stress environment of his federal employment caused pain and continuous discomfort of his
cervical spine. However, an award of compensation may not be based on surmise, conjecture,
speculation, or on the employee’s own belief of causal relationship.15 The Board has held that the
mere fact that a condition manifests itself during a period of employment does not raise an
inference of causal relationship.16
As appellant has not submitted rationalized medical evidence to establish a medical
condition causally related to the accepted employment factors, the Board finds that he has not met
his burden of proof to establish his claim.

11

M.W., Docket No. 17-0186 (issued March 13, 2018).

12

V.T., Docket No. 18-0881 (issued November 19, 2018).

13

R.T., Docket No. 17-2019 (issued August 24, 2018).

14

K.V., Docket No. 18-0723 (issued November 9, 2018).

15

R.M., Docket No. 18-1363 (issued February 9, 2019); D.D., 57 ECAB 734 (2006).

16

R.M., id.; Daniel O. Vasquez, 57 ECAB 559 (2006).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his cervical
conditions were causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 21, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

